Citation Nr: 0618798	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-12 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in November 2004, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1.  The veteran's service medical records show evidence of 
treatment for a back injury in December 1943 and March 1944.

2.  The veteran has a current diagnosis of spondylosis of the 
lumbar spine, at L3-L5, with moderate facet joint 
arthropathy.

3.  The weight of the evidence of record does not relate the 
veteran's current lumbar spine spondylosis to his military 
service.


CONCLUSION OF LAW

Residuals of a low back injury were not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for residuals of a low back injury, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).  Prior to initial adjudication 
of the veteran's claim, a letter dated in October 2001 
satisfied the duty to notify provisions; additional letters 
were sent in February 2005 and May 2006.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The veteran's service medical 
records and VA medical treatment records have been obtained; 
the veteran did not identify any pertinent private medical 
records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in October 2005; a 
VA medical opinion had previously been obtained in June 2005.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In his original December 1950 claim, the veteran reported 
injuring his back in December 1943.  Review of the veteran's 
service medical records confirms that the veteran was seen in 
sick bay for low back pain on three separate days in December 
1943.  Additionally, a March 1944 record notes that the 
veteran reported lower back pain; however, an x-ray revealed 
all normal clinical findings.  There is no other evidence of 
a back injury, or treatment for any low back symptomatology, 
to include any abnormal clinical findings on the veteran's 
November 1945 service separation examination.  

The first postservice evidence of treatment for any low back 
symptoms are noted in February and March 1950 VA treatment 
records showing complaints of back pain; a February 1950 x-
ray had normal clinical findings.  The first evidence of 
subsequent treatment is reflected in a March 2001 VA 
treatment record.  At that time, it was noted that in March 
1997, a whole body bone scan revealed degenerative joint 
disease of the lumbar spine at L3-L5.  The first specific 
mention of low back pain was not until January 2002; VA 
treatment records dated from that time until December 2004 
noted a subjective 30 year history of low back pain, 
successfully treated by a regimen of ibuprofen.  Based on x-
rays conducted during his October 2005 VA examination, the 
veteran was diagnosed with spondylosis of the lumbar spine, 
with moderate facet joint arthropathy.

Despite the above, the evidence of record does not show that 
the veteran's low back pain or lumbar spine spondylosis are 
related to service.  A June 2005 VA opinion, while finding 
that the veteran's low back disorder was at least as likely 
as not related to service, was not based on a current 
physical examination.  Further, the opinion was somewhat 
speculative; the examiner stated that it was "very difficult 
to assess" whether the veteran's symptomatology was related 
to service, because there was no evidence that the veteran 
had been treated for any low back symptomatology between the 
1950s and the 1990s.  

The same examiner conducted a VA examination in October 2005.  
At that time, the examiner noted that the veteran had stated 
he had not been treated by a physician for low back symptoms 
between the 1950s and the 1990s.  X-rays were conducted, 
showing mild to moderate degenerative joint disease of the 
lumbar spine.  The 
x-rays did not show any bony abnormality of the spine that 
would indicate the degenerative joint disease was the result 
of trauma.  Ultimately, the examiner concluded that based on 
the lack of continuity of symptomatology, and the x-ray 
showing no bony abnormality, the degenerative joint disease 
and lower back pain were likely due to the aging process, and 
not to any inservice injury.

The Board finds that the VA examiner's October 2005 opinion 
is more probative to the issue of whether the veteran's 
current low back degenerative joint disease and low back pain 
are related to his military service.  Simply put, the overall 
amount and depth of resources considered by the examiner in 
October 2005 were greater than those previously available; 
therefore, the most recent opinion is based on all of the 
pertinent information.  See generally 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board 
may appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
The October 2005 opinion was made with the benefit of the 
examiner conducting a physical examination and radiological 
studies, reconciling his review of the claims file with 
information provided by the veteran, and providing a more 
complete, conclusive rationale.  Conversely, the June 2005 
opinion was somewhat inconclusive, due to the examiner's 
hesitancy concerning the unexplained 45 year gap in relevant 
treatment.  Accordingly, because the more probative of two 
opinions concludes that the veteran's low back pain and 
degenerative joint disease are not related to service, 
service connection is not warranted.

Because the evidence of record does not relate the veteran's 
lumbar spine spondylosis or low back pain to his military 
service, the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a low back injury is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


